DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 07/17/2019.
Claims 1-20 are pending of which claims 1 and 15 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2019 is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter
Claims 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach “wherein the determination unit determines the control information in such a way that, when the communication quality information is more satisfactory than a predetermined threshold, a frequency at which the radio terminal transmits the acknowledgement becomes greater than a preset lower limit value”, as substantially described in independent claim(s) 13.  These limitations, in combination with the remaining limitations of claim(s) 13, are not taught nor suggested by the prior art of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiya et al (US 2008/0159205).
see fig.1-2, which shows wireless base station, see fig.3 & see para.0037, which discuses wireless base station 101 with configuration shown in fig.3)comprising: 
a determination unit configured to determine control information(see fig.3, which shows delivery acknowledgment request frame creating section as determination unit to determine acknowledgment request frame as control information) for controlling a process of a radio terminal to transmit an acknowledgement for transmission data(see para.0036, which discusses 323 for creating a delivery acknowledgment frame for requesting a delivery acknowledgment, see fig.9, see fig.10, S110-S112 and S108-S113) based on communication quality information measured in the radio terminal for a communication status(see para.0037, which discusses the base station and wireless terminal have the same configuration as 300 shown in fig.3, see para.0050, which discusses the wireless carrier sensing section 313 detects no radio signal in the wireless channel…when a wireless signal of ..a power level greater than or equal to a predetermined threshold is not detected, see para.0034, which discusses wireless channel through which base station apparatus communicates with another terminal apparatus, see fig.10, causing transmit delivery acknowledgment request frame s110  to transmit again if acknowledgment frame has not been received within response time period, thus delivery acknowledgment request frame is based on no radio signal in the wireless channel…when a wireless signal of ..a power level  as communication quality greater than or equal to a predetermined threshold is not detected) between the radio terminal which is a transmission destination of the transmission data and the base station(see fig.7-9, which shows between radio wireless terminal which is a transmission destination of the transmission PSDU data and the wireless base station); and 
a transmission unit configured to transmit(see fig.3, which shows transmission section 311 & see 0035)the control information to the radio terminal (see para.0055, which discusses 311 transmits a delivery acknowledgment request frame, see para.0059, to terminal 102, see fig.9). 
Regarding claim 2, Sekiya’205 discloses wherein the determination unit determines the control information including a timing for the radio terminal to transmit the acknowledgement (see fig.3, which shows acknowledgment request s110 including RSP_time_period for the wireless terminal to transmit response frame as acknowledgement, see fig.3, see fig.11). 
Regarding claim 3, Sekiya’205 discloses wherein the determination unit determines an acknowledgement request for requesting the radio terminal to ee fig.3 & see fig.10, which shows determine acknowledgment request frame for requesting terminal S110 to transmit response frame for RSP_time_period). 
Regarding claim 5, Sekiya’205 discloses wherein the determination unit determines the control information so as to integrate the acknowledgements for a plurality of pieces of the transmission data and transmit the integrated acknowledgement (see para.0010, which discusses frames are integrated into one frame to a destination apparatus that transmits a delivery acknowledgment respecting …indicating whether or not the destination can receive each mac frame in the aggregated frame is included, see para.0013 and para.0043, see at least fig.6, 9). 
Regarding claim 6, Sekiya’205 discloses wherein the determination unit determines the control information so as to categorize each reception confirmation result for each of the plurality of pieces of the transmission data and include it in one acknowledgment packet to respond(see para.0010, which discusses frames are integrated into one frame to a destination apparatus that transmits a delivery acknowledgment respecting …indicating whether or not the destination can receive each mac frame in the aggregated frame is included, see para.0013 and para.0043, see at least fig.6, 9). 
see para.0010, which discusses frames are integrated into one frame to a destination apparatus that transmits a delivery acknowledgment respecting …indicating whether or not the destination can receive each mac frame in the aggregated frame is included, see para.0013 and para.0043, see at least fig.6, 9). 
Regarding claim 8, Sekiya’205 discloses wherein the determination unit designates a plurality of subframes as the plurality of pieces of the transmission data(see para.0041) and determines the control information (see at least fig.6 & see fig.9, which shows one delivery acknowledgment frame for PSDU causes one acknowledgment response frame). 
Regarding claim 9, Sekiya’205 discloses wherein the determination unit designates a plurality of transport blocks including a plurality of subframes as the plurality of pieces of the transmission data(see at least fig.6 & 9, which shows plurality of transport block in the PSDU & see para.0041, The PSDU frame is configured as a frame in which n pieces (n is a positive integer) of subframes are concatenated)  and determines the control information(see at least fig.6 & see fig.9, which shows one delivery acknowledgment request frame as control information for PSDU causes one acknowledgment response frame). 
Regarding claim 11, Sekiya’205 discloses wherein the determination unit further determines a resource to be used by the radio terminal when the acknowledgement is transmitted(see fig.3 & see para.0034, an apparatus for communicating with another wireless communication apparatus through a wireless channel as determine resource to be used, and is provided with a physical layer processing section 310 for performing processing in the physical layer for realizing wireless communication & see para.0053, which discusses wireless channel to be used when the acknowledgement/response), and the transmission unit further transmits designation of the determined resource to the radio terminal as second control information(see fig.3 & see para.0034, an apparatus for communicating with another wireless communication apparatus through a wireless channel as determine resource to be used) different from the control information (see at least fig.9, which shows acknowledgment request frame is different, see para.0034,  from [allocated]wireless channel used for communication with another apparatus). 
see fig.9, delivery acknowledgment request frame for PSDU including a plurality of transmission data block, see fig.10-11). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya et al (US 2008/0159205) and in view of Okamasu et al (US 2008/0031138).
As discussed above, although Sekiya’205 discloses acknowledgment request frame for receiving acknowledgment frame (see fig.3 & see fig.9), Sekiya’205 does not explicitly show the use of “acknowledgement frequency indicating a frequency at which the radio terminal transmits the acknowledgement as the transmission timing” as required by present claimed invention.  However, including “acknowledgement frequency indicating a frequency at which the radio 
In particular, in the same field of endeavor, Okamasu’138 teaches the use of acknowledgement frequency indicating a frequency at which the radio terminal transmits the acknowledgement as the transmission timing (see fig.1 &  see para.0037, which discusses 12 for controlling the redundant ACK transmission frequency and 120 for managing the ACK frequency per wireless terminal, see para.0054, which discusses terminal 1b having received the data frame DATA of the ACK request returns the ACK response to the terminal 1a, where ACK response by the number of times corresponding to the redundant ACK frequency 3 times in this example every preset ACK response interval, see at least fig.4).
In view of the above, having the system of Sekiya’205 and then given the well-established teaching of Okamasu’138, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sekiya’205 to include “acknowledgement frequency indicating a frequency at which the radio terminal transmits the acknowledgement as the transmission timing” as taught by Okamasu’138, since Okamasu’138 stated in para.0013+ that such a modification would provide an .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya et al (US 2008/0159205) and in view of Morioka et al (US 20180115433).
Regarding claim 10, Sekiya’205 discloses wherein the determination unit further determines a resource to be used by the radio terminal when the acknowledgement is transmitted (see fig.3 & see para.0034, an apparatus for communicating with another wireless communication apparatus through a wireless channel as determine resource to be used, and is provided with a physical layer processing section 310 for performing processing in the physical layer for realizing wireless communication & see para.0053, which discusses wireless channel to be used when the acknowledgement/response); and transmits the control information to the radio terminal(see at least fig.6 & see fig.9, which shows one delivery acknowledgment request frame as control information for PSDU causes one acknowledgment response frame from the terminal).
As discussed above, although Sekiya’205 discloses determines a resource to be used by the radio terminal when the acknowledgement is transmitted (see fig.3 & see para.0034, an apparatus for communicating with another wireless communication apparatus through a wireless channel as determine resource to be used, and is provided with a physical layer processing section 310 for performing processing in the physical layer for realizing wireless communication & see para.0053, which discusses wireless channel to be used when the acknowledgement/response) , Sekiya’205 does not explicitly show the use of “the transmission unit includes designation of the determined resource in the control information” as required by present claimed invention.  However, including “the transmission unit includes designation of the determined resource in the control information” would have been obvious to one having ordinary skill in the art as evidenced by Morioka’433.  
In particular, in the same field of endeavor, Morioka’433 teaches the use of the transmission unit includes designation of the determined resource in the control information (see para.0098, which discusses transmission ACK response frame for the received transmission ACK request on the basis of frequency allocation information included in the transmission acknowledgment request frame as control information).
In view of the above, having the system of Sekiya’205 and then given the well-established teaching of Morioka’433, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sekiya’205 to include “the transmission unit . 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya et al (US 2008/0159205) and in view of Park et al (US 2017/0318575).
Regarding claim 12,  Sekiya’205 does not explicitly show the use of “the transmission unit includes the control information in an RRC (Radio Resource Control) message and transmits the RRC message to the radio terminal, and the transmission unit includes the second information in DCI (Downlink Control Information) and transmits it to the radio terminal” as required by present claimed invention.  However, including “the transmission unit includes the control information in an RRC (Radio Resource Control) message and transmits the RRC message to the radio terminal, and the transmission unit includes the second information in DCI (Downlink Control Information) and transmits it to the radio terminal” would have been obvious to one having ordinary skill in the art as evidenced by Park’575.
see para.0295, which discusses ACK rate as control information is performed via RRC, see para.0304), and the transmission unit includes the second information in DCI (Downlink Control Information) and transmits it to the radio terminal(see para.0071, which discusses DCI contains resource allocation information as the second information for UE).
In view of the above, having the system of Sekiya’205 and then given the well-established teaching of Park’575, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sekiya’205 to include “the transmission unit includes the control information in an RRC (Radio Resource Control) message and transmits the RRC message to the radio terminal, and the transmission unit includes the second information in DCI (Downlink Control Information) and transmits it to the radio terminal” as taught by Park’575, since Park’575 stated in para.0030+ that such a modification would provide an efficient system with uplink control information  that may be effectively transmitted.

Claim 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2014/0112186) and in view of Sekiya et al (US 2008/0159205).
Regarding claim 15,  Fan’186 a radio terminal comprising: a transmission unit configured to transmit, to a base station, communication quality information measured for a communication status between the base station which is a transmission source of transmission data and the radio terminal(see fig.3 which shows base station UE to transmi CQI to a base station, thus including transmitting unit); and a reception unit configured to receive, from the base station , control information which is determined by the base station(see fig.3, which shows UE to receive CQI feedback request as control information, thus including reception unit) based on the communication quality information(see fig.3, which shows CQI feedback request as control information is determined by the base station base don received CQI 34) . 
As discussed above, although Fan’186 transmit, to a base station, communication quality information measured for a communication status between the base station which is a transmission source of transmission data and the radio terminal(see fig.3 which shows base station UE to transmi CQI to a base station, thus including transmitting unit), Fan’186 does not explicitly show the 
In particular, in the same field of endeavor, Sekiya’205 teaches the use of which is for controlling a process of transmitting an acknowledgement for the transmission data(see para.0060, which discusses wireless base station transmit a delivery acknowledgement request frame requesting that a delivery acknowledgment, see fig.3, see fig.9, 10-11), wherein the transmission unit transmits the acknowledgement to the base station based on the control information(see para.0060, which discusses wireless base station transmit a delivery acknowledgement request frame requesting that a delivery acknowledgment, see fig.3, see fig.9, 10-11)).
In view of the above, having the system of Fan’186  and then given the well-established teaching of Sekiya’205, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention Fan’186 to include “which is for controlling a process of transmitting an acknowledgement for the transmission data, wherein the transmission unit transmits the acknowledgement to the base station based on the control information” as taught by Sekiya’205, since Sekiya’205  stated in para.0012+ that such a modification would provide a method for determining whether the transmission source wireless communication apparatus is to retransmit the same aggregation frame or is to transmit a delivery acknowledgment request frame.
Regarding claim 16, as discussed above, although Fan’186 transmit, to a base station, communication quality information measured for a communication status between the base station which is a transmission source of transmission data and the radio terminal(see fig.3 which shows base station UE to transmi CQI to a base station, thus including transmitting unit), Fan’186 does not explicitly show the use of “the control information includes a transmission timing of the acknowledgement” as required by present claimed invention.  However, including “the control information includes a transmission timing of the acknowledgement” would have been obvious to one having ordinary skill in the art as evidenced by Sekiya’205.  
In particular, in the same field of endeavor, Sekiya’205 teaches the use of the control information includes a transmission timing of the acknowledgement ee fig.3 & see fig.10, which shows determine acknowledgment request frame for requesting terminal S110 to transmit response frame for RSP_time_period). 
In view of the above, having the system of Fan’186  and then given the well-established teaching of Sekiya’205, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Fan’186 to include “the control information includes a transmission timing of the acknowledgement” as taught by Sekiya’205, since Sekiya’205  stated in para.0012+ that such a modification would provide a method for determining whether the transmission source wireless communication apparatus is to retransmit the same aggregation frame or is to transmit a delivery acknowledgment request frame.
Regarding claim 17, as discussed above, although Fan’186 transmit, to a base station, communication quality information measured for a communication status between the base station which is a transmission source of transmission data and the radio terminal(see fig.3 which shows base station UE to transmi CQI to a base station, thus including transmitting unit), Fan’186 does not explicitly show the use of “wherein the transmission timing is an acknowledgement request for requesting the radio terminal to transmit the acknowledgement.” as required by present claimed invention.  However, including “wherein the transmission timing 
In particular, in the same field of endeavor, Sekiya’205 teaches the use of wherein the transmission timing is an acknowledgement request for requesting the radio terminal to transmit the acknowledgement. (see fig.3 & see fig.10, which shows determine acknowledgment request frame for requesting terminal S110 to transmit response frame for RSP_time_period). 
In view of the above, having the system of Fan’186  and then given the well-established teaching of Sekiya’205, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Fan’186 to include “the control information includes a transmission timing of the acknowledgement” as taught by Sekiya’205, since Sekiya’205  stated in para.0012+ that such a modification would provide a method for determining whether the transmission source wireless communication apparatus is to retransmit the same aggregation frame or is to transmit a delivery acknowledgment request frame.
Regarding claim 19, as discussed above, although Fan’186 transmit, to a base station, communication quality information measured for a communication status between the base station which is a transmission source of transmission data see fig.3 which shows base station UE to transmi CQI to a base station, thus including transmitting unit), Fan’186 does not explicitly show the use of “wherein the control information includes an instruction for integrating the acknowledgements for a plurality of pieces of the transmission data and transmits the integrated acknowledgement, and the transmission unit integrates the acknowledgements for the plurality of pieces of the transmission data and transmits the integrated acknowledgement to the base station when the reception unit receives the plurality of pieces of the transmission data corresponding to the instruction included in the control information” as required by present claimed invention.  However, including “wherein the control information includes an instruction for integrating the acknowledgements for a plurality of pieces of the transmission data and transmits the integrated acknowledgement, and the transmission unit integrates the acknowledgements for the plurality of pieces of the transmission data and transmits the integrated acknowledgement to the base station when the reception unit receives the plurality of pieces of the transmission data corresponding to the instruction included in the control information” would have been obvious to one having ordinary skill in the art as evidenced by Sekiya’205. 
In particular, in the same field of endeavor, Sekiya’205 teaches the use of wherein the control information includes an instruction for integrating the acknowledgements for a plurality of pieces of the transmission data and transmits see para.0010, which discusses frames are integrated into one frame to a destination apparatus that transmits a delivery acknowledgment respecting …indicating whether or not the destination can receive each mac frame in the aggregated frame is included, see para.0013 and para.0043, see at least fig.6, 9). 
In view of the above, having the system of Fan’186  and then given the well-established teaching of Sekiya’205, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Fan’186 to include “wherein the control information includes an instruction for integrating the acknowledgements for a plurality of pieces of the transmission data and transmits the integrated acknowledgement, and the transmission unit integrates the acknowledgements for the plurality of pieces of the transmission data and transmits the integrated acknowledgement to the base station when the reception unit receives the plurality of pieces of the transmission data corresponding to the instruction included in the control information” as taught by Sekiya’205, since Sekiya’205  stated in para.0012+ that such a modification .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2014/0112186) and in view of Sekiya et al (US 2008/0159205) and further in view in view of Okamasu et al (US 2008/0031138).
Regarding claim 18, as discussed above, although combination of Fan’186 and Sekiya’205 discloses acknowledgment request frame for receiving acknowledgment frame (see fig.3 & see fig.9), combination of Fan’186 and Sekiya’205 does not explicitly show the use of “acknowledgement frequency indicating a frequency at which the radio terminal transmits the acknowledgement as the transmission timing” as required by present claimed invention.  However, including “acknowledgement frequency indicating a frequency at which the radio terminal transmits the acknowledgement as the transmission timing” would have been obvious to one having ordinary skill in the art as evidenced by Okamasu’138.  
In particular, in the same field of endeavor, Okamasu’138 teaches the use of acknowledgement frequency indicating a frequency at which the radio terminal transmits the acknowledgement as the transmission timing (see fig.1 &  see para.0037, which discusses 12 for controlling the redundant ACK transmission frequency and 120 for managing the ACK frequency per wireless terminal, see para.0054, which discusses terminal 1b having received the data frame DATA of the ACK request returns the ACK response to the terminal 1a, where ACK response by the number of times corresponding to the redundant ACK frequency 3 times in this example every preset ACK response interval, see at least fig.4).
In view of the above, having the combined system of Fan’186 and Sekiya’205 and then given the well-established teaching of Okamasu’138, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Fan’186 and Sekiya’205 to include “acknowledgement frequency indicating a frequency at which the radio terminal transmits the acknowledgement as the transmission timing” as taught by Okamasu’138, since Okamasu’138 stated in para.0013+ that such a modification would provide an efficient system which is highly reliable while reducing traffics on a wireless network by reducing ACK responses.

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474